DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. Ex. Michalski thanks Mr. Pinchak for his thoughtful comments, but in essence believes the nature of the claims do not reflect the points being made with respect to the concavities being related to certain axes, which are not well specified in the claims. For that reason, the arguments presented by applicant are not persuasive. It is noted that the same essential arguments are repeated, but the same rationale applied in each duplicate instance. 
Applicant alleges at page 9 that Whited does not disclose a blade support section centered about a blade housing center line, as claims 36 and 44 were amended to include this limitation. This is not persuasive, since the nature of the blade housing center line is not specifically claimed—it is a broad limitation which can be applied to a number of potential lines—as long at they are reasonably ‘housing center lines.’ As shown below, the center axis of the Whited housing is uniformly spaced from the support section in curved / circular fashion. 
Applicant alleges on page 10-11 that the bearing surfaces 138b and 138a are not concave, relying on a dictionary definition of concave as meaning “hollowed or rounded inward….” This is not persuasive. While each individual portion of the surface is planar, the “surface” as claimed is broad enough to accept the entire contour shown in Whited, including the combined form of 138a, 138b and 140 which together form “a first concave bearing surface.” The portion shown is “hollow” and indeed is “rounded inward” as set forth in applicant’s preferred definition, since the surface components shown flow curvilinearly at their intersections with one another, and are used to bear against the blade, making them properly a ‘bearing surface.’ Applicant’s argument is therefore not persuasive of error. 
Applicant alleges at page 11-13 that Levsen “teaches directly away” from the proposed modification, because Levsen proposes a materially different solution, such as the example of an interposed disposable bushing. This is not persuasive. "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Here, applicant’s cited evidence is not evidence of teaching away—it is mere evidence of a different approach taken. Levsen does not “discredit…discourage” the proposed modification, which remains proper as set forth previously. The prior art used is useful for all it contains, including sub-optimal embodiments and combinations, so long as the person of ordinary skill would have been able to effect the combination without undue experimentation or unexpected results. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-50, 56 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36 and 44 recite “concave bearing surface of the bearing race being concave with respect to the blade housing center line.”
The limitation “concave with respect to the blade housing center line” is not understood. CBH figure 9 of the present application is understood to be the housing center line, though this definition is not currently clearly articulated in the claims; the nature of the concavity “with respect” to that line is not understood. It is not clear what this limitation means, but as best understood it means that there is a concavity of the blade support that is ‘facing’ towards the center—this is a feature met by any annulus, since the annular surface must definitionally face the center of the annulus.
It is also not clear whether there are two conditions of concavity being claimed; one that the profile or cross section of the bearing be concave, and another meaning the cross section extends about an annular direction; OR if the two recitations of concave are both broadly referring to either. This is compounded by the limitations in claim 56 and 57 which require the convex second bearing surface to be convex with respect to the blade housing center line. This is not understood, because the convexity which extends annularly would be concave with respect to the center line as that term is best understood (because the convexity forms an annular ring about the center line). The meaning of the 56 and 57 are not clear as a result. 

For the record, neither interpretation of concave would impart a requirement of curvilinear-ness, just concavity, which can be formed from discrete and angled bounded regions. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 36-38, 40, 41, 43-46, 48, 49 and 56-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whited (US 8,448,340) as set forth in the action mailed 12/9/2021 incorporated by reference and as below.
Regarding the amended limitations to claim the blade support “centered about a blade housing center line” as in claims 36 and 44, Whited shows the same centering of the support section, since it is an annular contour as depicted therein, which has the same type of uniform spacing from the center of the annulus (central axis) as in the present application. 
The limitation “concave with respect to the blade housing center line” is not understood. CBH figure 9 of the present application is the housing center line; the nature of the concavity “with respect” to that line is not understood. It is not clear what this limitation means, but as best understood it means that there is a concavity of the blade support that is ‘facing’ towards the center—this is a feature met by any annulus, since the annular surface must definitionally face the center of the annulus. Here, Whited, disclosing an annular housing for an annular blade shows the curvature / concavity as best understood to be claimed. 
Regarding claims 56 and 57, as best understood, the second convex bearing as claimed is shown in similar fashion in Whited, as the protruding direction/convexity is directed outward from the body of the housing in the same manner as applicant’s. While examiner understands the limitation of the convexity to be ‘with respect to’ the blade housing center line, (the axis of the annulus, as best understood) it is not understood what this limitation means in context. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 42, 47, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whited (US 8,448,340) as set forth above in view of Levsen (US 2007/0283573) (as set forth previously).
Regarding claim 39, Whited does not disclose the second convex bearing surface of the radially protruding bearing bead of the inner wall of the blade support section is an arcuate surface, it is seen to be linear, or angular and not curved or arcuate. 
	Curved ‘bead’ or bearing structures are known for the lower portions of blade support housings, as seen in Levsen at figures 6, 4, at 80/234 respectively, and as seen in Levsen at 104 figure 5. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the sharp protrusion of Whited’s lower positive bead (as 144 figure 7 of Whited) with a curved bead, such as those shown in Levson, since it is a known structure used for the same purpose (guiding and mounting an annular blade) and the change would not require more than ordinary skill and would have only predictable results. For example, the reduced sharpness of 144 would permit easier tolerancing of the assembly, since a rounded bearing can shift slightly. 
	Regarding claim 42, as seen in Levsen, the cross section of the bead is clearly a uniform radius of curvature.
Regarding claims 47 and 50, they are rejected for the same reasons and over the same Whited in view of Levsen combination as set forth above.

Allowable Subject Matter
Claims 52-55 remain allowed.
The following is an examiner’s statement of reasons for allowance: While the arcuateness of the blade housing and its bearing surfaces is reasonably shown in several related references (of record) there is no similar teaching which permits the modification of the chamfered gear teeth of Whited, Levsen, or similar references to an arcuate surface which also is gear teeth and is also a bearing surface for mounting the annular knife into engagement in a rotary knife powered device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724